Name: Commission Regulation (EEC) No 1599/79 of 26 July 1979 derogating in respect of the 1979/80 marketing year from the common quality standards for brussels sprouts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 7. 79No L 189/52 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1599/79 of 26 July 1979 derogating in respect of the 1979/80 marketing year from the common quality standards for brussels sprouts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), as last amended by Regulation (EEC) No 1301 /79 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas common quality standards for brussels sprouts were laid down in Council Regulation No 41 /66/EEC of 29 Wch 1966 (3) ; Whereas there have been considerable advances in brussels sprouts growing techniques ; whereas the common quality standards should take account of these developments ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the provisions of Section III of the common quality standards for brussels sprouts, the minimum diameter shall be 15 milli ­ metres for untrimmed brussels sprouts . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the duration of the 1979/80 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1979 . For the Commission Finn GUNDELACH Vice-President ( i ) OJ No L 118 , 20 . 5. 1972, p. 1 . M OJ No L 162, 30 . 6 . 1979, p. 26 . (3) OJ No 69, 19 . 4. 1966, p . 1013/66.